Opinion issued January 6, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-01188-CV
____________

IN RE JOSHUA BEN BULLARD, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Joshua Ben Bullard has filed a petition for a writ of mandamus.


 
Bullard has neither established indigence, nor paid all the required fees.  See Tex. R.
App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court of appeals); Fees Civ.
Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
mandamus was subject to dismissal, Bullard did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule).
          The petition for a writ of mandamus is dismissed for nonpayment of all
required fees.  All pending motions are denied.
 
PER CURIAM
Panel consists of Justice Nuchia, Alcala, and Hanks.